DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (US 2015/0147074).
Regarding Claim 1, Wada teaches an image forming apparatus (seen in figure 1) comprising: 
an image bearing member (1) for bearing an image formed with a liquid developer containing toner and a carrier liquid (see [0262], [0315]-[0138], which describes a liquid toner in an aqueous carrier liquid); 
a rotatable intermediary transfer member (figures 1, 5, 6, element 8) onto which the image is transferred from said image bearing member at a primary transfer portion (seen in figure 1); 
secondary transfer means (18) for transferring the image from said intermediary transfer member onto a recording material at a secondary transfer portion; 
a first cleaning roller (101) contacting an outer peripheral surface of said intermediary transfer member at a first cleaning portion positioned downstream of the secondary transfer portion and upstream of the primary transfer portion with respect to a rotational direction of said intermediary transfer member (see figure 1 in which the embodiment of figure 5 and 6 would be downstream of the secondary transfer portion but upstream from the primary transfer portion); 

a second cleaning roller (104) contacting the outer peripheral surface of said intermediary transfer member at a second cleaning portion positioned downstream of said first cleaning portion and upstream of the primary transfer portion with respect to the rotational direction of said intermediary transfer member (seen in figures 5 and 6  in which it is upstream of the primary transfer portion and downstream of the first cleaning member); and 
a second voltage source (VB2) for applying a second cleaning bias having an opposite polarity to the first cleaning bias, to said second cleaning roller (VB2 has a negative polarity).  
Regarding Claim 2, Wada, as applied above, teaches an image forming apparatus according to Claim 1, wherein said intermediary transfer member is formed of an endless belt (seen in figure 1).  
Regarding Claim 3, Wada teaches an image forming apparatus according to Claim 2, comprising a first opposite member (13) provided opposed to said first cleaning roller through said intermediary transfer member and a second opposite member (14) provided opposed to said second cleaning roller through said intermediary transfer member, wherein said first cleaning roller contacts said first opposite member through said intermediary transfer member (seen in figures 5 and 6), and said second cleaning roller contacts said second opposite member through said intermediary transfer member (seen in figures 5 and 6).  
Regarding Claim 4, Wada teaches an image forming apparatus according to Claim 1, wherein said secondary transfer means includes a rotatable secondary transfer member (figure 1, 18) for forming the secondary transfer portion in contact with said intermediary transfer member (seen in figure 1), and wherein said image forming apparatus comprises a third cleaning roller () contacting the outer peripheral surface of said secondary transfer member at a third cleaning portion (107), and a third voltage source (VB3) for applying, to said third cleaning roller, a third cleaning bias having an opposite 
Regarding Claim 5, Wada teaches an image forming apparatus according to Claim 4, wherein said secondary transfer member is formed of an endless belt (seen in figure 1).  
Regarding Claim 6, Wada teaches an image forming apparatus according to Claim 5, comprising a third opposite member (15) provided opposed to said third cleaning roller through said secondary transfer member, wherein said third cleaning roller contacts said third opposite member through said second transfer member (seen in figures 5 and 6).  
Regarding Claim 11, Wada teaches an image forming apparatus according to Claim 1, wherein the first cleaning bias having an opposite polarity to a normal charge polarity of the toner (V1 is positive).  
Regarding Claim 12, Tabata teaches an image forming apparatus according to Claim 1, wherein said secondary transfer means includes a rotatable secondary transfer member for forming the secondary transfer portion in contact with said intermediary transfer member (seen in figure 1, 5, and 6), and wherein said secondary transfer member is constituted so as to be electrostatically cleaned by a single third cleaning roller (seen in figure 1, 5, and 6), and to said third cleaning roller, only a voltage of an opposite polarity to a normal charge polarity of the toner is applied (seen in figure 1, 5, and 6). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 2015/0147074), as applied above in view of Omata et al. (US 2016/0091832).
Regarding Claim 7, Tabata teaches an image forming apparatus according to Claim 4, but is silent in teaching comprising: a fourth cleaning roller contacting the outer peripheral surface of said secondary transfer member at a fourth cleaning portion, and a fourth voltage source for applying a fourth cleaning bias having same polarity as a normal charge polarity of the toner.  However, Omata, if modified to Wada, teaches a fourth cleaning roller (figure 1, 92b) contacting the outer peripheral surface of said secondary transfer member (12) at a fourth cleaning portion, and a fourth voltage source (92E) for applying a fourth cleaning bias having same polarity as a normal charge polarity of the toner (seen in figure 2).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Wada with those of Omata because “it is desirable to be able to recover the toner more efficiently from the endless belt such as the intermediate transfer belt and the transfer belt with the configuration including the first and second brush rollers as described” (as discussed in Omata [0008]). 
Regarding Claim 8, Wada teaches an image forming apparatus according to Claim 7, wherein with respect to the rotational direction of said second transfer member, the third cleaning portion is positioned downstream of the fourth cleaning portion and upstream of the second transfer portion, and the fourth cleaning portion is positioned downstream of the second transfer portion and upstream of the third cleaning portion (seen in figures 1, 5, and 6).  
Regarding Claim 9, Omata, as applied above, teaches an image forming apparatus according to Claim 7, wherein said secondary transfer member is formed of an endless belt (seen in figures 1 and 2).  
Regarding Claim 10, Wada in view of Omata, as applied above, teaches an image forming apparatus according to Claim 9, comprising a third opposite member (15 of Wada) provided opposed to said third cleaning roller through said secondary transfer -4-member and a fourth opposite (see Omata, figure 2, 23 which would be the fourth opposite roller if modified) member provided opposed to said fourth cleaning roller through said secondary transfer member (seen in figures 1 and 2 of Omata), wherein said third cleaning roller contacts said first opposite member through said secondary transfer member, and said fourth cleaning roller opposites said second opposite member through said secondary transfer member (seen in figures 1 and 2).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852